NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TZU LING HSU, AKA Jenny Hsu; LI HSIU No. 17-55573
CHU HSU,
                                     D.C. No. 2:16-cv-00505-AG-KS
           Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

MTC FINANCIAL, INC., DBA Trustee
Corps; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Tzu Ling Hsu, AKA Jenny Hsu, and Li Hsiu Chu Hsu appeal from the

district court’s judgment dismissing their action alleging federal and state law

claims arising from foreclosure proceedings. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review for an abuse of discretion denial of leave to amend. Jackson v.

Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir. 1990). We affirm.

      The district court did not abuse its discretion by denying plaintiffs’ motion

for leave to file an amended complaint because the factors did not weigh in favor

of granting leave to amend. See id. at 1387-88 (setting forth relevant factors for

determining whether to grant leave to amend); see also Allen v. City of Beverly

Hills, 911 F.2d 367, 373 (9th Cir. 1990) (“The district court’s discretion to deny

leave to amend is particularly broad where plaintiff has previously amended the

complaint.” (citation and internal quotation marks omitted)).

      Defendants’ request for judicial notice, set forth in the answering brief, is

denied as unnecessary.

      AFFIRMED.




                                          2                                    17-55573